Order entered January 27, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01023-CV

 FIRST CASH LTD., FIRST CASH CREDIT, LTD. AND PAWN TX, INC.,
                          Appellants

                                         V.

                        DONALD LEE JONES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06127

                                     ORDER

      Before the Court is appellee’s January 25, 2021 unopposed second motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief be filed no later than February 15, 2021. Because this is an accelerated

appeal, we caution that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE